      Case 4:19-cv-00114 Document 8 Filed on 02/12/19 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                           UNITED STATES DISTRICT COURT                           February 12, 2019
                            SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                HOUSTON DIVISION

COUNTY OF HARDIN,                             §
                                              §
        Plaintiff,                            §
VS.                                           §     CIVIL ACTION NO. 4:19-CV-0114
                                              §
ENDO HEALTH SOLUTIONS, INC., et al,           §
                                              §
        Defendants.                           §

                                          ORDER

       Having considered plaintiff County of Hardin’s motion to remand (Dkt. No. 4) and all

responses, replies, exhibits, and arguments of counsel thereto, the Court hereby DENIES the

plaintiff’s motion and STAYS the case pending transfer to the Opiate Litigation MDL No. 2804,

Doc. 3475.

       It is so ORDERED.

       SIGNED on this 12th day of February, 2019.



                                              ___________________________________
                                              Kenneth M. Hoyt
                                              United States District Judge




1/1
